Exhibit 10.18 (b)

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT (the “Agreement”) dated as of the  1st  day of December, 1999
(the “Effective Date”) by and between EQUITABLE RESOURCES, INC., a Pennsylvania
corporation with its principal place of business at Pittsburgh, Pennsylvania
(the “Company”), and Randall L. Crawford, an individual (the “Employee”);

 

WHEREAS, the Company and certain of its employees, including possibly the
Employee, are parties to (i) a Change of Control Agreement, which provides for
the payment of certain benefits to the Employee if the Employee’s employment
terminates in certain circumstances following a change of control of the Company
and/or (ii) an Employment Agreement, which provides for the payment of severance
benefits in certain circumstances (whether or not the Employee’s termination of
employment is in connection with a Change of Control) and includes a provision
pursuant to which Employee agrees not to compete with the Company for a stated
period of time (to the extent the Employee is a party to one or both of such
agreements as of the date of this Agreement, they are referred to as the
“Existing Agreements”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”), continues to
believe that it is in the best interest of the Company and its shareholders to
assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company; that it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control; and that it is appropriate
to provide the Employee with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Employee will be satisfied and which are competitive with those of other
corporations in the industry in which the Company’s principal business activity
is conducted; and

 

WHEREAS, in order to more fully accomplish the foregoing objectives, the Company
and the Employee desire to terminate the Existing Agreements and to enter into
this Agreement, which, among other things, clarifies and enhances in certain
respects the benefits payable to the Employee if the Employee’s employment
terminates in certain circumstances following a Change in Control of the
Company;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Term.  The term of this Agreement shall commence on the Effective
Date hereof and, subject to Sections 3(f), 5 and 8, shall terminate on the
earlier of (i) the date of the termination of Employee’s employment by the
Company for any reason prior to a Change of Control; or (ii) unless further
extended as hereinafter set forth, the date which is thirty-six (36) months
after the Effective Date; provided, that, commencing on the last day of the
first full calendar month after the Effective Date and on the last day of each
succeeding calendar month, the term of this Agreement shall be automatically
extended without further action by either party (but not beyond the date of the
termination of Employee’s employment prior to a Change of Control) for one (1)
additional month unless one party provides written notice to the other party
that such party does not wish to

 

--------------------------------------------------------------------------------


 

extend the term of this Agreement, In the event that such notice shall have been
delivered, the term of this Agreement shall no longer be subject to automatic
extension and the term hereof shall expire on the date which is thirty-six (36)
calendar months after the last day of the month in which such written notice is
received.

 

2.             Change of Control.  Change of Control shall mean any of the
following events (each of such events being herein referred to as a “Change of
Control”):

 

(a)           The sale or other disposition by the Company of all or
substantially all of its assets to a single purchaser or to a group of
purchasers, other than to a corporation with respect to which, following such
sale or disposition, more than eighty percent (80%) of, respectively, the then
outstanding shares of Company common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
the Board beneficially, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively of the
outstanding Company common stock and the combined voting power of the then
outstanding voting securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the outstanding Company
common stock and voting power immediately prior to such sale or disposition;

 

(b)           The acquisition in one or more transactions by any person or
group, directly or indirectly, of beneficial ownership of twenty percent (20%)
or more of the outstanding shares of Company common stock or the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of the Board of Directors; provided, however, that any
acquisition by (x) the Company or any of its subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries or (y) any person that is eligible, pursuant to Rule 13d-l(b)
under the Exchange Act (as such rule is in effect as of November 1, 1995) to
file a statement on Schedule 130 with respect to its beneficial ownership of
Company common stock and other voting securities, whether or not such person
shall have filed a statement on Schedule 13G, unless such person shall have
filed a statement on Schedule 13D with respect to beneficial ownership of
fifteen percent or more of the Company’s voting securities, shall not constitute
a Change of Control;

 

(c)           The Company’s termination of its business and liquidation of its
assets;

 

(d)           There is consummated a merger, consolidation, reorganization,
share exchange, or similar transaction involving the Company (including a
triangular merger), in any case, unless immediately following such transaction:
(i) all or substantially all of the persons who were the beneficial owners of
the outstanding common stock and outstanding voting securities of the Company
immediately prior to the transaction beneficially own, directly or indirectly,
more than 60% of the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such transaction
(including a corporation or other person which as a result of such transaction
owns the Company or all or substantially all, of the Company’s assets through
one or more subsidiaries (a “Parent Company”)) in substantially the same

 

--------------------------------------------------------------------------------


 

proportion as their ownership of the common stock and other voting securities of
the Company immediately prior to the consummation of the transaction, (ii) no
person (other than the Company, any employee benefit plan sponsored or
maintained by the Company or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (i) above is satisfied
in connection with the transaction, such Parent Company) beneficially owns,
directly or indirectly, 20% or more of the outstanding shares of common stock or
the combined voting power of the voting securities entitled to vote generally in
the election of directors of the corporation resulting from such transaction and
(iii) individuals who were members of the Company’s Board of Directors
immediately prior to the consummation of the transaction constitute at least a
majority of the members of the board of directors resulting from such
transaction (or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause, (i) above is satisfied in connection
with the transaction, such Parent Company); or

 

(e)           The following individuals cease for any reasons to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the entire Board of Directors and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved.

 

3.             Salary and Benefits Continuation.

 

(a)           Salary and Benefits Continuation” shall be defined to mean the
following: (i) payment of an amount of cash equal to two (2) times the
Employee’s annual base salary in effect immediately prior to the Change of
Control or the termination of Employee’s employment, whichever is higher; (ii)
payment of an amount of cash equal to two (2) times the highest annual incentive
(bonus) payment earned by the Employee for any year in the three years prior to
the termination of Employee’s employment; (iii) provision to Employee and
his/her eligible dependents of medical, long-term disability, dental and life
insurance coverage (to the extent such coverage was in effect immediately prior
to the Change of Control) for twenty-four (24) months; (iv) contribution by the
Company to Employee’s account under the Company’s defined contribution
retirement plan (known as the Equitable Resources, Inc. Employee Savings Plan)
of an amount of cash equal to the amount that the Company would have contributed
to such plan had the Employee continued to be employed by the Company for an
additional twenty four (24) months at a base salary equal to the Employee’s base
salary immediately prior to the Change of Control or the termination of
Employee’s employment, whichever is higher, such contribution being deemed to be
made immediately prior to the termination of Employee’s employment; provided,
that to the extent that the amount of such contribution exceeds the amount then
allowed to be contributed to the plan under the applicable rules relating to tax
qualified retirement plans, then the excess shall be paid to the Employee in
cash;

 

--------------------------------------------------------------------------------


 

(vii) reimbursement to Employee of reasonable costs incurred by Employee for
outplacement services In the twelve (12) month period following termination of
Employee’s employment.

 

(b)           All amounts payable by the Company to the Employee in cash
pursuant to Section 3(a) shall be trade in a lump sum unless the Employee
otherwise elects and notifies the Company in writing prior to the termination of
Employee’s employment of Employee’s desire to have all payments made in
accordance with the Company’s regular salary and benefit payment practices,
provided that (i) the lump sum payment or first payment shall be made within
thirty (30) days after the Employee’s termination hereunder, and (ii) the
Employee may elect to defer such payments pursuant to the Company’s
then-existing deferred compensation plan(s).  All other amounts payable by the
Company to the Employee pursuant to Section 3 shall be paid or provided in
accordance with the Company’s standard payroll and reimbursement procedures, as
in effect immediately prior to the Change of Control.

 

(c)           In the event that medical, long-term disability, dental and life
insurance benefits cannot be provided under appropriate Company group insurance
policies, an amount equal to the premium necessary for the Employee to purchase
directly the same level of coverage in effect immediately prior to the Change of
Control shall be added to the Company’s payments to Employee pursuant to Section
3(a) (payable in the manner elected by the Employee pursuant to Section 3(b)).

 

(d)           If there is a Change of Control as defined above, the Company will
provide Salary and Benefits Continuation if at any time during the first
twenty-four (24) months following the Change of Control, either (i) the Company
terminates the Employee’s employment other than for Cause as defined in Section
4 below or (ii) the Employee terminates his/her employment for “Good Reason” as
defined below.

 

(e)           For purposes of this Agreement, “Good Reason” is defined as:

 

(i)            Removal of the Employee from the position he/she held immediately
prior to the Change of Control (by reason other than death, disability or
Cause);

 

(ii)           The assignment to the Employee of any duties inconsistent with
those performed by the Employee immediately prior to the Change of Control or a
substantial alteration in the nature or status of the Employee’s
responsibilities which renders the Employee’s position to be of less dignity,
responsibility or scope;

 

(iii)          A reduction by the Company in the Employee’s annual base salary
as in effect on the date hereof or as the same may be increased from time to
time, except for proportional across-the-board salary reductions similarly
affecting all executives of the Company and all executives of any person in
control of the Company, provided, however, that in no event shall the Employee’s
annual base salary be reduced by an amount equal to ten percent or more of the
Employee’s annual base salary as of the end of the calendar year

 

--------------------------------------------------------------------------------


 

immediately preceding the year in which the Change of Control occurs, without
the Employee’s consent;

 

(iv)          The failure to grant the Employee an annual salary increase
reasonably necessary to maintain such salary as reasonably comparable to
salaries of senior executives holding positions equivalent to the Employee’s in
the industry in which the Company’s then principal business activity is
conducted;

 

(v)           The Company requiring the Employee to be based anywhere other than
the Company’s principal executive offices in the city in which the Employee is
principally located immediately prior to the Change of Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Employee’s business travel obligations prior to the Change of Control;

 

(vi)          Any material reduction by the Company of the benefits enjoyed by
the Employee under any of the Company’s pension, retirement, profit sharing,
savings, life insurance, medical, health and accident, disability or other
employee benefit plans, programs or arrangements, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Employee of any material fringe benefits, or the failure
by the Company to provide the Employee with the number of paid vacation days to
which he/she is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy, provided that this
paragraph (f) shall not apply to any proportional across-the-board reduction, or
action similarly affecting all executives of the Company and all executives of
any person m control of the Company; or

 

(vii)         The failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform thus Agreement, as contemplated in
Section 15 hereof, or any other material breach by the Company of its
obligations contained in this Agreement.

 

(f)            The Employee’s right to Salary and Benefits Continuation shall
accrue upon the occurrence of either of the events specified in (i) or (ii) of
Section 3(d) and shall continue as provided, notwithstanding the termination or
expiration of this Agreement pursuant to Section 1 hereof.  The Employee’s
subsequent employment, death or disability within the twenty-four (24) month
period following the Employee’s termination of employment in connection with a
Change of Control shall not affect the Company’s obligation to continue making
Salary and Benefits Continuation payments.  The Employee shall, not be required
to mitigate the amount of any payment provided four is this Section 3 by seeking
employment or otherwise.  The rights to Salary and Benefits Continuation shall
be in addition to whatever other benefits the Employee may be entitled to under
any other agreement or compensation plan, program or arrangement of the Company;
provided, that the Employee shall not be entitled to any separate or additional
severance payments pursuant to the Company’s severance plan as then in effect
and generally applicable to similarly situated employees.  The Company shall be
authorized to

 

--------------------------------------------------------------------------------


 

withhold from any payment to the Employee, his/her estate or his/her
beneficiaries hereunder all such amounts, if any, that the Company may
reasonably determine it is required to withhold pursuant to any applicable law
or regulation.

 

4.             Termination of Employee for Cause.

 

(a)           Upon or following a Change of Control, the Company may at any time
terminate the Employee’s employment for Cause.  Termination of employment by the
Company for “Cause” shall mean termination upon:  (i) the willful and continued
failure by the Employee to substantially perform his/her duties with the Company
(other than (A) any such failure resulting from Employee’s disability or (B) any
such actual or anticipated failure resulting from Employee’s termination of
his/her employment for Good Reason), after a written demand for substantial
performance is delivered to the Employee by the Board of Directors which
specifically identifies the manner in which the Board of Directors believes that
the Employee has not substantially performed his/her duties, and which failure
has not been cured within thirty days (30) after such written demand; or (ii)
the willful and continued engaging by the Employee in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise,
or (iii) the breach by the Employee of the confidentiality provision set forth
in Section 8 hereof.

 

(b)           For purposes of this Section 4, no act, or failure to act, on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by the Employee in bad faith and without reasonable belief that such
action or omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Employee shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him/her a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to the
Employee and an opportunity for the Employee; together with his/her counsel, to
be heard before the Board of Directors) finding that in the good faith opinion
of the Board of Directors the Employee is guilty of the conduct set forth above
in clauses (a)(i), (ii) or (iii) of this Section 4 and specifying the
particulars thereof in detail.

 

5.             Prior-Termination.  Anything in this Agreement to the contrary
notwithstanding, if the Employee’s employment with the Company is terminated
prior to the date on which a Change of Control occurs either (i) by the Company
other than for Cause or (ii) by the Employee for Good Reason, and it is
reasonably demonstrated by Employee that such termination of employment (a) was
at the request of a third party who has taken steps reasonably calculated to
effect the Change of Control, or (b) otherwise arose in connection with or
anticipation of the Change of Control, then for all purposes of this Agreement
the termination shall be deemed to have occurred upon a Change of Control and
the Employee will be entitled to Salary and Benefits Continuation as provided
for in Section 3 hereof.

 

6.             Employment at Will.  Subject to the provisions of any other
agreement between the Employee and the Company, the Employee shall remain an
employee at will and nothing herein shall confer upon the Employee any right to
continued employment and shall not affect the right of the Company to terminate
the Employee for any reason not prohibited

 

--------------------------------------------------------------------------------


 

by law; provided, however, that any such removal shall be without prejudice to
any rights the Employee may have to Salary and Benefits Continuation hereunder.

 

7.             Construction of Agreement.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

(b)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

(c)           Headings.  The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.

 

8.             Covenant as to Confidential Information.

 

(a)           Confidentiality of Information and Nondisclosure.  The Employee
acknowledges and agrees that his/her employment by the Company under this
Agreement necessarily involves his/her knowledge of and access to confidential
and proprietary information pertaining to the business of the Company and its
subsidiaries.  Accordingly, the Employee agrees that at all times during the
term of this Agreement and for a period of two (2) years after the termination
of the Employee’s employment hereunder, he/she will not, directly or indirectly,
without the express written authority of the Company, unless directed by
applicable legal authority having jurisdiction over the Employee, disclose to or
use, or knowingly permit to be so disclosed or used, for the benefit of
himself/herself, any person, corporation or other entity other than the Company,
(i) any information concerning any financial matters, customer relationships,
competitive status, supplier matters, internal, organizational matters, current
or future plans, or other business affairs of or relating to the Company and its
subsidiaries, (ii) any management, operational, trade, technical or other
secrets or any other proprietary information or other data of the Company or its
subsidiaries, or (iii) any other information related to the Company or its
subsidiaries or which the Employee subsidiaries which has not been published and
is not generally known outside of the Company.  The Employee acknowledges that
all of the foregoing, constitutes confidential and proprietary information,
which is the exclusive property of the Company.

 

(b)           Company Remedies.  The Employee acknowledges and agrees that any
breach of this Agreement by him/her will result in immediate irreparable harm to
the Company, and that the Company cannot be reasonably or adequately compensated
by damages in an action at law.  In the event of an actual or threatened breach
by the Employee of the provisions of this Section 8, the Company shall be
entitled, to the extent permissible by law, immediately to cease to pay or
provide the Employee or his/her dependents any compensation or benefit being, or
to be, paid or provided to him pursuant to Section 3 of this Agreement, and also
to obtain immediate injunctive relief restraining the Employee from conduct in

 

--------------------------------------------------------------------------------


 

breach or threatened breach of the covenants contained in this Section 8. 
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages from the Employee.

 

9.             Reimbursement of Fees.  The Company agrees to pay, to the full
extent permitted by law, all legal, fees and expenses which the Employee may
reasonably incur as a result of any contest by the Company, Internal Revenue
Service or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Employee about the amount of any
payment pursuant to Section 3 of this Agreement) or in connection with any
dispute arising from this Agreement, regardless of whether Employee prevails in
any such contest or dispute.

 

10.           Certain Reductions of Payments by the Company.  Notwithstanding
anything herein to the contrary, if the aggregate of the amounts due the
Employee under this Agreement and any other plan or program of the Company
constitutes a “Parachute Payment,” as such term is defined in Section 280G of
the Internal Revenue Code of 1986, as amended, then the payments to be made to
the Employee under this Agreement which are included in the determination of
such Parachute Payment shall be reduced to an amount which, when added to the
aggregate of all other payments to be made to the Employee which are included in
the determination of such Parachute Payment as a result of the termination of
his/her employment, will make the total amount of such payment equal to 2.99
times his/her Base Amount.  The determinations to be made with respect to this
paragraph shall be made by an independent auditor (the “Auditor”) jointly
selected by the Employee and the Company and paid by the Company.  In the event
the payments to be made to the Employee are required to be reduced pursuant to
the limitations in this Section 10, the Company shall allow the Employee to
select which payment or benefits Employee wants the Company to reduce in order
that the total amount of such payment is equal to 2.99 times such Employee’s
Base Amount.  The Auditor shall be a nationally recognized United States public
accounting firm that has not, during the two years preceding the date of its
selection, acted in any way on behalf of the Company or any of its subsidiaries.

 

11.           Resolution of Differences Over Breaches of Agreement.  Except as
otherwise provided herein, in the event of any controversy, dispute or claim
arising out of, or relating to this Agreement, or the breach thereof, or arising
out of any other matter relating to the Employee’s employment with the Company
or the termination of such employment, the parties may seek recourse only for
temporary or preliminary injunctive relief to the courts having jurisdiction
thereof and if any relief other than injunctive relief is sought, the Company
and the Employee agree that such underlying controversy, dispute or claim shall
be settled by arbitration conducted in Pittsburgh, Pennsylvania in accordance
with this Section 11 of this Agreement and the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”).  The matter shall be heard and
decided, and awards rendered by a panel of three (3) arbitrators (the
“Arbitration Panel”).  The Company and the Employee shall each select ooze
arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”) and AAA shall select a third arbitrator from the Commercial
Panel.  The award rendered by the Arbitration Panel shall be final and binding
as between the parties hereto and their heirs, executors, .administrators,
successors and assigns, arid judgment on the award nay be entered by any court
having jurisdiction thereof.

 

12.           Treatment of Certain Incentive Awards.  All “Awards” held by the
Employee under the Company’s 1994 Long-Term Incentive Plan (the “1994 Plan”) or
the Company’s 1999 Long Term Incentive Plan (the “1999 Plan”), shall, upon a
Change of Control, be treated

 

--------------------------------------------------------------------------------


 

in accordance with the terms of those Plans as in effect on the date of this
Agreement, without regard to the subsequent amendment of those Plans.  For
purposes of this Section 12, the terms “Award” and “Change of Control” shall
have the meanings ascribed to them in the 1999 Plan and the 1994 Plan, as the
case may be.

 

13.           Release.  The Employee hereby acknowledges and agrees that prior
to the Employee’s or his/her dependents’ right to receive from the Company any
compensation or benefit to be paid or provided to him/her or his/her dependents
pursuant to Section 3 of this Agreement, the Employee may be required by the
Company, in its sole discretion, to execute a release in a form reasonably
acceptable to the Company, which releases any and all claims (other than amounts
to be paid to Employee as expressly provided for under this Agreement) the
Employee has or may have against the Company or its subsidiaries, agents,
officers, directors, successors or assigns arising under any public policy, tort
or common law or any provision of state, federal or local law, including, but
not limited to, the Pennsylvania Human Relations Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Protection Act, Family and Medical Leave Act, the Fair Labor Standards Act, or
the Age Discrimination in Employment Act of 1967.

 

14.           Waiver.  The waiver by a party hereto of any breach by the other
party hereto of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by a party hereto.

 

15.           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  The Company shall be
obligated to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the Company’s
business or assets, by a written agreement in form and substance satisfactory to
the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.  This Agreement shall inure to the extent
provided hereunder to the benefit of and be enforceable by the Employee or
his/her legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  The Employee may not delegate any of
his/her duties, responsibilities, obligations or positions hereunder to any
person and any such purported delegation by him shall be void and of no force
and effect with respect to matters relating to his/her employment and
termination of employment.  Without limiting the foregoing, the Employee’s
rights to receive payments and benefits hereunder shall not be assignable for
transferable, other than a transfer by Employee’s will or by the laws of descent
and distribution.

 

16.           Notices.  Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested — in the case of the Employee, to his/her residence address as
set forth below, and in the case of the Company, to the address of its principal
place of business as set forth below, in care of the Chairman of the Board — or
to such other person or at such other address with respect to each party as such
party shall notify the other in writing.

 

17.           Pronouns.  Pronouns stated in either the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter.

 

18.           Entire Agreement.  This Agreement contains the entire agreement of
the parties concerning the matters set forth herein and all promises,
representations, understandings, arrangements and prior agreements regarding the
subject matter hereof (including the

 

--------------------------------------------------------------------------------


 

Existing Agreements, which the parties agree shall terminate as of the Effective
Date hereof) are merged herein and superseded hereby; provided that any
noncompetition agreement shall not be merged or superseded but shall remain in
full force and effect.  The provisions of this Agreement may not be amended,
modified, repealed, waived, extended or discharged except by an agreement in
writing signed by the party against whom enforcement of any amendment,
modification, repeal, waiver, extension or discharge is sought.  No person
acting other that pursuant to a resolution of the Board of Directors shall have
authority on behalf of the Company to agree to amend, modify, repeal, waive,
extend or discharge any provision of this Agreement or anything in reference
thereto or to exercise any of the Company’s rights to terminate or to fail to
extend this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.

 

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

/s/ Jean F. Marks

 

By:

/s/ Gregory R. Spencer

 

 

 

Gregory R. Spencer

 

 

 

Senior Vice President and Chief

 

 

 

Administrative Officer

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

One Oxford Centre
Suite 3300
Pittsburgh, PA  15219

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

/s/ David J. Smith

 

/s/ Randall L. Crawford

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------